ORDER GRANTING TRANSAMERICA RENTAL FINANCE CORPORATION’S UNOPPOSED MOTION TO VACATE ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

ALEXANDER L. PASKAY, Chief Judge.
THIS CAUSE came on for hearing on September 29, 1993, upon Transamerica Rental Finance Corporation’s Unopposed Motion to Vacate the Court’s Order on Cross-Motions for Summary Judgment. It appears from the record that this Court entered its Order on Cross-Motions for Summary Judgment on January 4, 1993, 149 B.R. 699 (the “Summary Judgment Order”), in which it granted summary judgment for the Debtor as Plaintiff in this adversary proceeding. It further appears that Transamerica Rental Finance Corporation (“Trans-america”), the Defendant herein, filed its Notice of Appeal, appealing from the Summary Judgment Order, and that such appeal remains pending before the United States District Court.
It further appears from the record that, subsequent to the entry of the Summary Judgment Order, the Debtor and Trans-america entered into a written Settlement Agreement dated April 19, 1993, in which they settled and resolved all issues between them, including the issues that are the subject of this adversary proceeding and the Summary Judgment Order. Pursuant to the terms of the settlement agreement, Trans-america is to have an allowed claim against the Debtor but is to take no distribution from the Debtor under a Chapter 11 plan or otherwise; that all pending litigation in this Court and in the United States District Court is to be dismissed with prejudice as specified in the Settlement Agreement; that Trans-america is releasing any and all claims against Rentelub and against Michael H. and Maria M. McCaskey (without affecting any claims against Seajay, Don Clark, and Marie Clark); that Michael H. and Maria M. McCaskey and the Debtor are releasing any and all claims against Transamerica; and that, consistent with its release of the Debt- or, Transamerica is terminating its UCC filings against the Debtor’s assets. Upon consideration by the Court, the Settlement Agreement was approved in the Court’s Order Granting Debtor’s Motion to Compromise and Approve Settlement Agreement with Transamerica Rental Finance Corporation, which Order was entered on June 30, 1993.
Based upon the Settlement Agreement and this Court’s Order approving such agreement, the issues that are before the Court in this adversary proceeding have been rendered moot. It thus appears that the vaca-tur of the Summary Judgment Order will avoid the need for the parties to pursue the pending appeal and thus is warranted in the interest of judicial efficiency and economy.
The Court, having fully considered Trans-america’s Motion, the Settlement Agreement, the Court’s Order approving the Settlement Agreement, and the record, and being fully advised in the premises, it is
ORDERED, ADJUDGED AND DECREED that Transamerica Rental Finance Corporation’s Unopposed Motion to Vacate Order on Cross-Motions for Summary Judgment be, and the same hereby is, granted. It is further
ORDERED, ADJUDGED AND DECREED that the Court’s Order on Cross-Motions for Summary Judgment entered on January 4, 1993 is hereby vacated. It is further
*606ORDERED, ADJUDGED AND DECREED that, upon dismissal of the appeal, this adversary proceeding will be dismissed without further order of the Court.
DONE AND ORDERED.